Citation Nr: 1726986	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as a stomach condition).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for gynecomastia, left breast.

4. Entitlement to service connection for bilateral degenerative osteoarthritis of the knees.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a bilateral hip condition.

7. Entitlement to service connection for peripheral vascular disease (claimed as a bilateral leg condition).

8. Entitlement to service connection for degenerative osteoarthritis at L3-4 (claimed as low back pain).

9. Entitlement to service connection for left carotid occlusion.

10. Entitlement to service connection for a bilateral hand injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. GERD was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

2. Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

3. Gynecomastia, left breast, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

4. Bilateral degenerative arthritis of the knees was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

5. Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.

6. The Veteran has not been diagnosed as having a bilateral hip condition.

7. Peripheral vascular disease was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

8. Degenerative osteoarthritis at L3-4 was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

9. Left carotid occlusion was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

10. The Veteran has not been diagnosed as having a bilateral hand disability.


CONCLUSIONS OF LAW

1. Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. Service connection for gynecomastia, left breast, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Service connection for bilateral degenerative arthritis of the knees is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. Service connection for a bilateral hip condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7. Service connection for peripheral vascular disease is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. Service connection for degenerative osteoarthritis at L3-4 is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9. Service connection for left carotid occlusion is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10. Service connection for a bilateral hand injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for tinnitus, no further discussion of the VCAA is required with respect to that claim.

The notice requirements have been met for the other claims.  May 2009 and August 2009 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of the issues, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Board notes the Veteran was not afforded VA examinations for his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination and opinion with respect to the Veteran's claims of service are not needed because the only evidence indicating such disabilities are related to service are general, conclusory lay statements.  The Veteran asserts he had injuries during his basic training; however, his service medical records do not indicate any treatment during his service.  As the evidence does not establish that that relevant events, injuries, or diseases occurred in service, examinations are not warranted.  See McLendon, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2017, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., arthritis, hypertension, and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (e.g., arthritis, hypertension, and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. GERD

The Veteran contends he has GERD due to service.  He specifically testified during his February 2017 hearing that he believes it was incurred when he was forced to chew and swallow a pack of gum and the wrappers during service.  See February 2017 Hearing Transcript, pp. 7-8.

The Veteran's service treatment records show no complaints or treatment for GERD or any other gastrointestinal problems.  On his January 1970 Report of Medical Examination at separation, the clinical evaluation was normal.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he specifically denied all disabilities and symptoms, to include frequent indigestion and stomach, liver, or intestinal trouble.

A review of his post-service VA medical records indicates the first treatment for GERD in July 2000.  At that time, the Veteran reported that the previous day he had visited a private hospital and was told he had an "ulcerative stomach."  He reported symptoms of problems keeping anything in his stomach for the past several weeks and regurgitation, and was diagnosed with "abdominal pain/GERD."  

The Board finds that the evidence of record does not support a finding of service connection for GERD.

The Board has considered the Veteran's reports attributing his GERD to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of GERD.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran has GERD that is etiologically related to active service, service connection is not warranted and the claim must be denied. 

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement indicating he has GERD related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for GERD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II. 
Hypertension and Gynecomastia

The Veteran contends his hypertension and gynecomastia are due to service, because he was "struck repeatedly in the chest" during basic training, and his mother told him his heart or the left side of his chest was "a litter bigger than [it was] supposed to be."  See February 2017 Hearing Transcript, pp. 8.

The Veteran's service treatment records show no complaints or treatment for hypertension or gynecomastia.  No gynecomastia or other chest deformity was noted on his September 1968 enlistment examination.  On his January 1970 Report of Medical Examination at separation, the clinical evaluation was normal.  His blood pressure was 112/72.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he specifically denied all disabilities and symptoms, to include pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure.

The first indication of hypertension is from July 2000 VA medical records.  August 2005 VA medical records show a history of unilateral left side gynecomastia, found on May 2004 mammogram.

The Board finds that the evidence of record does not support findings of service connection for hypertension or gynecomastia.

The Board has considered the Veteran's reports attributing his hypertension and gynecomastia to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render diagnoses or competent opinions as to medical causation.  Therefore, the Veteran is not competent to provide opinions on the etiology of his hypertension and gynecomastia.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has hypertension or gynecomastia that is etiologically related to active service, service connection is not warranted and the claims must be denied.

As previously noted, without an in-service disease or injury, the Board is not obligated to provide the Veteran with examinations or obtain any further opinions on these matters.  He has not submitted competent medical statements indicating his hypertension and gynecomastia are related to his military service.  There is no indication that hypertension began within a year of service; to the contrary, the first notation of hypertension was many years following his separation.  To the extent that the Veteran may allege causal relationships, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claims of service connection for hypertension and gynecomastia, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

III. Bilateral Degenerative Arthritis of the Knees

The Veteran contends his bilateral degenerative arthritis of the knees is related to his military service, specifically to falling during basic training and being kicked in the knees.  See February 2017 Hearing Transcript, pp. 4.

The Veteran's service treatment records show no complaints or treatment for knee problems.  His clinical evaluation on his January 1970 Report of Medical Examination at separation was normal.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he denied arthritis or rheumatism; bone, joint, or other deformity; lameness; and "trick" or locked knee.  As the Veteran at the time of his service specifically denied relevant knee problems, supported by normal clinical evaluation at the time of service, the Board finds that the preponderance of the evidence weighs against a finding of knee problems/incident in service.   

Post-service medical records first show knee problems in May 2005, based on x-ray evidence of degenerative osteoarthritis of the left knee and early degenerative osteoarthritis of the right knee.

The Board finds that the evidence of record does not support a finding of service connection for bilateral degenerative arthritis of the knees.

The Board has considered the Veteran's reports attributing his bilateral degenerative arthritis of the knees to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his bilateral degenerative arthritis of the knees.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has bilateral degenerative arthritis of the knees that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As previously noted, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  He has not submitted a competent medical statement indicating his bilateral degenerative arthritis of the knees is related to his military service.  There is no indication that it began within a year of service; to the contrary, the first notation of any knee problems was many years following his separation.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for bilateral degenerative arthritis of the knees, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

IV. Tinnitus

The Veteran contends he has tinnitus due to acoustic trauma incurred in-service.

The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was a rifleman in service.  The RO previously conceded that he was exposed to hazardous noise levels in service due to his occupational duties, and they granted service connection for bilateral hearing loss.

On September 2009 VA examination, the Veteran reported he first noted tinnitus 30 to 35 years prior, and that it was insidious in onset.  He described the tinnitus as bilateral, recurrent and intermittent, and occurring on a nearly daily basis and lasting "around 45 seconds."  The examiner opined that given its late date of reported onset - in approximately the mid-to-late 1970s - tinnitus was less likely as not due to noise exposure in service.

During is February 2017 Board hearing, the Veteran testified that after hearing a grenade explode during basic training, he noticed "every now and then" he heard a buzzing or ringing sound.  In this regard, the Board notes that the Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for tinnitus.  In summary, the Veteran currently has tinnitus and he had acoustic trauma in service.  As to the remaining element, the evidence is in equipoise as to the etiology of tinnitus.  While the Board acknowledges the September 2009 VA examination notation that tinnitus began 30 to 35 years prior, the Board construes the Veteran's report as indicative of tinnitus that began many years prior.  As such, the Board grants the benefits sought.

V. Bilateral Hip Condition

The Veteran contends he has a bilateral hip condition due to service.  He specifically testified to being essentially physically abused during basic training.

The Veteran's service treatment records show no complaints or treatment for hip problems.  On his January 1970 Report of Medical Examination at separation, the clinical evaluation was normal.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he denied arthritis or rheumatism; bone, joint, or other deformity; and lameness.

The Veteran's post-service medical records show a complaint of a left hip problem in June 2014; however, there is no evidence of a diagnosed hip disability.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed bilateral hip condition.  To the extent the Veteran contends he has bilateral hip pain, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

Assuming, arguendo, that the Veteran does have a diagnosed bilateral hip condition, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a bilateral hip condition to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any bilateral hip condition.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a bilateral hip condition that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As previously mentioned, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain a further opinion on this matter.  He has not submitted a competent medical statement indicating his he has a bilateral hip condition, let alone one that is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such a statement is beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

Here, because there is no current diagnosis of a bilateral hip condition at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  Regardless of diagnosis or lack thereof, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

VI. Peripheral Vascular Disease

The Veteran contends he has peripheral vascular disease, claimed as a bilateral leg condition, which is related to service.  He testified during his Board hearing to suffering physical abuse during basic training.

The Veteran's service treatment records show no complaints or treatment for leg or vascular problems.  The clinical evaluation was normal on his January 1970 Report of Medical Examination at separation.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he denied cramps in his legs and neuritis.

His VA medical records show a history of varicose veins that were stripped in either 1987, 1991, or 1992, as well as more recent treatment for peripheral vascular disease.  While the exact date of diagnosis of peripheral vascular disease is unclear, an April 2008 VA medical notation indicated no evidence of significant peripheral vascular disease, therefore, it was most likely diagnosed after April 2008.

The Board finds that the evidence of record does not support a finding of service connection for peripheral vascular disease.

The Board has considered the Veteran's reports attributing his peripheral vascular disease to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his peripheral vascular disease.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has peripheral vascular disease that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As discussed previously, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  He has not submitted a competent medical statement indicating his peripheral vascular disease is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for peripheral vascular disease, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

VII. Degenerative Arthritis at L3-4

The Veteran contends he has degenerative arthritis at L3-4 that is due to service.  During his February 2017 Board hearing, he testified to being punched and kicked in the back repeatedly.  See February 2017 Hearing Transcript, pp. 5-6.

The Veteran's service treatment records show no complaints or treatment for back problems.  His clinical evaluation for his January 1970 Report of Medical Examination at separation was normal.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he denied arthritis or rheumatism; bone, joint, or other deformity; and recurrent back pain.

Post-service medical records first show back problems in May 2005, based on x-ray evidence of degenerative osteoarthritis at L3-4.

The Board finds that the evidence of record does not support a finding of service connection for degenerative osteoarthritis at L3-4.

The Board has considered the Veteran's reports attributing his degenerative osteoarthritis at L3-4 to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his degenerative osteoarthritis at L3-4.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has degenerative osteoarthritis at L3-4 that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As previously noted, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  He has not submitted a competent medical statement indicating his degenerative osteoarthritis at L3-4is related to his military service.  There is no indication that it began within a year of service; to the contrary, the first notation of any back problems was many years following his separation.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for degenerative osteoarthritis at L3-4, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

VIII. Left Carotid Occlusion

The Veteran contends his left carotid occlusion is related to service, presumably to the aforementioned reports of being "struck repeatedly in the chest" during basic training, and his belief that his heart or the left side of his chest was "a litter bigger than [it was] supposed to be."  See February 2017 Hearing Transcript, pp. 8.

The Veteran's service treatment records show no complaints or treatment for heart problems.  No carotid occlusion or other heart defect was noted on his September 1968 enlistment examination.  On his January 1970 Report of Medical Examination at separation, the clinical evaluation was normal.  The Veteran stated he was "in good health" on his Report of Medical History at separation, and he specifically denied all disabilities and symptoms, to include pain or pressure in chest and palpitation or pounding heart.

VA medical records from July 2007 show an impression of complete occlusion of the left internal carotid artery.

The Board finds that the evidence of record does not support a finding of service connection for left carotid occlusion.

The Board has considered the Veteran's reports attributing his left carotid occlusion to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his left carotid occlusion.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a left carotid occlusion that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain a further opinion on this matter.  He has not submitted a competent medical statement indicating his left carotid occlusion related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such a statement is beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for left carotid occlusion, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

IX. Bilateral Hand Injury

The Veteran contends he has a bilateral hand injury due to service.  Specifically, he testified that he burned both hands doing a rope climb during basic training.  See February 2017 Hearing Transcript, pp. 5.

The Veteran's service treatment records show no complaints or treatment for his hands.  His clinical evaluation was normal on his January 1970 Report of Medical Examination at separation.  He stated he was "in good health" on his Report of Medical History at separation, and he specifically denied all disabilities and symptoms, to include arthritis or rheumatism and bone, joint, or other deformity.

Post-service medical records reflect a complaint of left hand numbness in March 2005.  July 2007 VA medical records show a complaint of right hand numbness.  There is no evidence; however, of a diagnosed hand disability.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed bilateral hand disability.

Assuming, arguendo, that the Veteran does have a diagnosed bilateral hand injury, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a bilateral hand injury to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any bilateral hand injury.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a bilateral hand injury that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As previously mentioned, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain a further opinion on this matter.  He has not submitted a competent medical statement indicating his he has a bilateral hand disability, let alone one that is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such a statement is beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

Here, because there is no current diagnosis of a bilateral hand injury, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  Regardless of diagnosis or lack thereof, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gynecomastia, left breast, is denied.

Entitlement to service connection for bilateral degenerative arthritis of the knees is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for peripheral vascular disease is denied.

Entitlement to service connection for degenerative osteoarthritis at L3-4 is denied.


Entitlement to service connection for left carotid occlusion is denied.

Entitlement to service connection for a bilateral hand injury is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


